a

A093 (Rev; 11/13) Search and Seizure Warrant

 

 

  
 
   

UNITED STATES DISTRICT COURT ceanruotmecory
AT TEST: WILLIAM M, MCCOGH
for the Clerk, US. Disteler Court. by
Western District of Washington \Z
Western District of Washington
In the Matter of the Search of )
(Briefly describe the property to be searched ) ‘ rs
or identify the person by name and address) ) Case No. MJ20-519 FILED (2 ' ‘OP BOX)
An apartment in Federal Way, }
more particularly described in Attachment A ) AUG 1 2 2020
)
SEARCH AND SEIZURE WARRANT 5 peti soot HOE ep”

To: — Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Western District of Washington
fidentify the person or describe the property to be searched and give its location):

See Attachment A, attached hereto and incorporated by reference herein.

 

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B, attached hereto and incorporated by reference herein.

YOU ARE COMMANDED to execute this warrant on or before August 24, 2020 (not to eiceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. ‘Vat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the _
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to any U.S. Magistrate Judge in West. Dist. of Washington
(United States Magistrate Judge)

(} Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) + until, the facts justifying, the later specific date of

August 11,2020
Date and time issued: 3:30pm te

City and state: Seattle, Washington . Mary Alice Theiler, United States Magistrate Judge
Printed name and title

 

Judge 5 signature

 

 

USAO No, 2020R00604
 

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

Return
Case No. _ __ | Date and time warrant executed: Copy of warrant and inventory left with:
OUL- 0- OS gli hoo 15:45PM} Ou cham tu wi ROY

 

Inventory made in the may Re

 

Iii, (acon duel _
cadet Lill midds ae CPAZIN

J chats, ba, Laer os
| a afer see Ne plat as Real S oleh aad owe. Wueda@h (whit
15. 9° ca SVIiT WO Ls
6 2 ie DUS wit Saung Bushes
Ty pau DLE how LAS Sar,
. “s iNad maaterte Ys

cance iNet W— aol
Sst wast ae tse Kau Tee

zal chol SMe

O lah 8 wed bi

wy. Makatals fy = te

Neds ls iH
‘ Nisce lhameot} sus) C no Ag Uuuats

We. "RGud US, =k A cou Gt Chews

e.
X or Vet oN

Inventory of the operty taken and air of any Pavidaal seized:
Su ud ae shat hvu.

=

  

 

 

i (ay
a hesdton fot Kd cae want rriscallamagus Corsa work
to. A (oer MUKA MYor
29. re aces ge’
Certification VVA yZp al

 

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

 

Executing/offi icer’s signature

Clondia Cuigsr  Snedal Ayes

( Printed name arll title

 

 

 
 

ATTACHMENT A
PREMISES TO BE SEARCHED

The premise to be searched (TARGET RESIDENCE) is an apartment unit located at 144
Southwest 332™ Place, Apartment 2804, in Federal Way, Washington. This unit is located
within The Cove Apartment complex, which has a listed address of 33131 1* Place Southwest,

Federal Way, Washington.

The TARGET RESIDENCE is located within a two story apartment building. The
building is tan with gray trim and clearly marked with a large number “28.” The door of the

TARGET RESIDENCE is red with the numbers “2804” affixed to the wall to the left of the door.

Attachment A
‘USAO 2020R00604
 

ATTACHMENT B - ADDENDUM

ITEMS TO BE SEARCHED FOR AND SEIZED

From the premises to be searched, which is listed in Attachment A of this warrant,
the government is authorized to search for and seize the following items, which are
evidence and/or fruits of the commission of the following crimes: Fraud in Connection
with Identification Documents, in violation of Title 18, United States Code, Section 1028,
and Manufacturing Counterfeit Currency, in violation of Title 18, United States Code,
Section 471:

Printers;

Paper;

Counterfeit currency;

Identifications;

Templates for creating counterfeit currency or identifications, in whatever
form;

Stolen identification information, in whatever form;

Computers and other electronic devices capable of storing electronic
templates or stolen identification information.

Attachment B
USAO 2020R00604
